Exhibit 10.6

 

RTI Surgical HOLDINGS, Inc.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June
15, 2020, between RTI Surgical Holdings, Inc., a Delaware corporation (the
“Company”), and Terry M. Rich (the “Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company has employed the Employee as the President of Spine (Global
Spine) of the Company;

 

WHEREAS, the Company and the Employee previously entered into that certain
Employment Agreement, dated as of November 25, 2019 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Employee desire to enter into this Agreement to
amend and restate the Prior Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.POSITION AND DUTIES.

(a)During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Company’s President of Spine (Global Spine).  In this
capacity, the Employee shall have the duties, authorities and responsibilities
as are required by the Employee’s position, and such other duties, authorities
and responsibilities as may reasonably be assigned to the Employee that are not
inconsistent with the Employee’s position as President of Spine (Global Spine)
of the Company.  The Employee’s principal place of employment with the Company
shall be in the Chicago, Illinois metropolitan area or (b) such other place as
mutually agreed upon by the Employee and the Chief Executive Officer (the
“CEO”), provided that the Employee understands and agrees that the Employee may
be required to travel from time to time for business purposes.  The Employee
shall report directly to the Company’s CEO.

(b)During the Employment Term, the Employee shall devote all of the Employee’s
business time, energy, business judgment, knowledge and skill and the Employee’s
best efforts to the performance of the Employee’s duties with the Company;
provided that the Employee shall be entitled to serve on for-profit, civic,
charitable, educational, religious, public interest, or public service boards,
and to manage the Employee’s personal and family investments, in each case, to
the extent such activities do not materially interfere with the performance of
the Employee’s duties and responsibilities hereunder, and provided further that
the Employee shall not serve on more than one for-profit board without the
consent of the Board of Directors of the Company (the “Board”).

1

 

--------------------------------------------------------------------------------

 

2.EMPLOYMENT TERM.  Beginning on December 2, 2019 (the “Effective Date”), the
Company agrees to employ the Employee pursuant to the terms of this Agreement,
and the Employee agrees to be so employed, for a term of three years (the
“Initial Term”) commencing as of the Effective Date.  On each anniversary of the
Effective Date following the Initial Term, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least sixty (60) days prior to any such anniversary
date.  Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6  hereof, subject to Section 7
hereof.  The period of time between the Effective Date and the termination of
the Employee’s employment hereunder shall be referred to herein as the
“Employment Term.”

3.BASE SALARY.  The Company agrees to pay the Employee a base salary at an
annual rate of not less than $450,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly.  The
Employee’s Base Salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased below its then
current level, from time to time by the Board or the CEO.  The base salary as
determined herein and adjusted from time to time shall constitute “Base Salary”
for purposes of this Agreement.

4.SHORT TERM INCENTIVE.  During the Employment Term, the Employee shall:

(a)receive a payment in the amount of $100,000 on the date the Company makes its
2019 annual discretionary incentive payments to it employees, but no later than
March 31, 2020 (the “2019 Payment”); for the avoidance of doubt, the Employee
shall not be eligible to receive any other discretionary incentive payments for
calendar year 2019; and

(b)be eligible to receive an annual discretionary incentive payment under the
Company’s annual bonus plan as may be in effect from time to time (the “Annual
Bonus”) based on a target bonus opportunity of at least 100% of the Employee’s
Base Salary (the “Target Bonus”), upon the attainment of one or more
pre-established performance goals to be established by the Company’s
Compensation Committee (the “Committee”) or the CEO in its (or his) sole
discretion.

5.EMPLOYEE BENEFITS.

(a)EQUITY GRANTS.  On November 29, 2019, the Company and the Employee are
entering into: (i) the Restricted Stock Award Agreement attached as Exhibit A;
and (ii) the Stock Option Agreement attached as Exhibit B to this Agreement
(collectively, the “Initial Equity Grants”).

The Employee acknowledges that the Initial Equity Grants are in consideration
for his being hired by the Company and his expected contributions over the first
three years of his employment.  If his Employee resigns his employment without
Good Reason (as defined below) or is terminated for Cause (as defined below)
before December 1, 2022, then the Employee shall forfeit the unvested Initial
Equity Grants as of the date of such resignation or termination for Cause.

2

 

--------------------------------------------------------------------------------

 

(b)BENEFIT PLANS.  During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees and other
senior executives generally, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided to hereunder.  The Employee’s participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

(c)BUSINESS EXPENSES.  Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the Employee
during the Employment Term and in connection with the performance of the
Employee’s duties hereunder.

6.TERMINATION.  The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)DISABILITY.  Upon ten (10) days’ prior written notice by the Company to the
Employee of termination due to Disability.  For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period as determined by the Board in its reasonable
discretion.  The Employee shall cooperate in all respects with the Company if a
question arises as to whether the Employee has become disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
the Employee’s condition with the Company).

(b)DEATH.  Automatically upon the date of death of the Employee.

(c)CAUSE.  For Cause unless, to the extent correctable, such events are fully
corrected in all material respects by Employee within thirty (30) days following
written notification by the Company to the Employee of the occurrence of one of
the reasons of Cause set forth below “Cause” shall mean the occurrence of one of
the following events:

(i)the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s material duties to the Company;

(ii)the Employee’s failure to perform the Employee’s material duties to the
Company or to follow the lawful directives of the Board (other than as a result
of death or Disability);

(iii) indictment for, conviction of, or pleading of guilty or nolo contendere
to, any felony or any crime involving moral turpitude;

3

 

--------------------------------------------------------------------------------

 

(iv)the Employee’s violation of any laws, rules or regulations of any
governmental or regulatory body, which violation is materially injurious to the
Company’s financial condition or reputation;

(v)the Employee’s failure to reasonably cooperate in any audit or investigation
of the business or financial practices of the Company or any of its
subsidiaries;

(vi)the Employee’s performance of any act of theft, embezzlement, fraud,
material malfeasance, material dishonesty or misappropriation of the Company’s
property;

(vii)breach of a material provision of this Agreement or a material provision of
any other agreement with the Company, or a material violation of the Company’s
code of conduct or a material violation of any material other written policy;

(viii)the Employee’s possession or use of illegal drugs;

(ix)the Employee’s legal use of alcohol or controlled substances in a manner
that materially impairs the Employee’s ability to effectively perform his job;
or

(x)the Employee’s commission of any act, in bad faith, that is materially
injurious to the Company’s financial condition or reputation.

The Company shall provide the Employee with a written notice detailing the
specific circumstances alleged to constitute Cause within thirty (30) days after
the Company becomes aware of such circumstances, and may actually terminate
employment within ten (10) days following the expiration of the Employee’s
fifteen (15)-day cure period described above.  

(d)WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e)GOOD REASON.  Notwithstanding anything herein to contrary, upon written
notice by the Employee to the Company of a termination for Good Reason.  “Good
Reason” shall mean the occurrence of any of the following events, without the
express written consent of the Employee, unless such events are fully corrected
in all material respects by the Company within thirty (30) days following
written notification by the Employee to the Company of the occurrence of one of
the reasons set forth below:

(i)material diminution in the Employee’s Base Salary or Target Bonus;

(ii)material diminution in the Employees benefit plan or equity grants;

(iii)material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

(iv)a material breach of this Agreement by the Company after notice.

4

 

--------------------------------------------------------------------------------

 

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason, within ninety (90)
days after the Employee becomes aware of such circumstances, and may actually
terminate employment within ninety (90) days following the expiration of the
Company’s thirty (30)-day cure period described above.  Otherwise, any claim of
such circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.  

Notwithstanding anything to the contrary set forth in this Agreement, if the
Employee resigns without Good Reason during the period from January 1, 2020 to
August 31, 2020, said resignation, unless the Employee has committed an act that
would give rise to the Company’s ability to terminate the Employee for Cause,
shall be treated as a termination for Good Reason .

(f)WITHOUT GOOD REASON.  Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g)EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT.  Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 2 hereof.

7.CONSEQUENCES OF TERMINATION.

(a)DEATH.  In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 7(a)(i) through 7(a)(iv) hereof to be paid within sixty (60) days
following termination of employment, or such earlier date as may be required by
applicable law):

(i)any unpaid Base Salary through the date of termination;

(ii)any Annual Bonus earned but unpaid with respect to the fiscal year ending on
or preceding the date of termination (for the avoidance of doubt, no Annual
Bonus will be paid for any fiscal year during which the date of termination
occurs);

(iii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iv)any accrued but unused vacation time in accordance with Company policy; and

(v)all other payments, benefits or fringe benefits to which the Employee shall
be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

5

 

--------------------------------------------------------------------------------

 

(b)DISABILITY.  In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits.

(c)TERMINATION FOR CAUSE OR AS A RESULT OF NON-EXTENSION OF THIS AGREEMENT BY
THE EMPLOYEE.  If the Employee’s employment is terminated:  (x) by the Company
for Cause or (y) as a result of the non-extension of the Employment Term by the
Employee as provided in Section 2 hereof, the Company shall pay to the Employee
the Accrued Benefits other than, in the case of a termination for Cause, the
benefit described in Section 7(a)(ii) hereof.

(d)TERMINATION WITHOUT CAUSE OR TERMINATION BY THE EMPLOYEE FOR GOOD REASON OR
OTHERWISE.  If the Employee’s employment is terminated:  (x) by the Company
other than for Cause, (y) by the Employee for Good Reason or (z) the
non-extension of the Employment Term by the Company as provided in Section 2
hereof, the Company shall pay or provide the Employee with the following,
subject to the provisions of Section 23 hereof:

(i)the Accrued Benefits;

(ii)subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to the Employee’s monthly Base
Salary rate (but not as an employee), paid monthly for a period of 12 months
(or, if such termination occurs after a Change in Control, 18 months) following
such termination (the “Severance Period”); provided that to the extent that the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 23 hereof), any such
payment scheduled to occur during the first six (6) months following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixth month following such termination and shall
include payment of any amount that was otherwise scheduled to be paid prior
thereto; and the Company shall reimburse the Employee for reasonable
outplacement services (which shall not exceed $30,000 in the aggregate) incurred
during the one-year period following the date of termination.  Furthermore, if
such termination changes following a Change in Control the Employee shall also
be entitled to:

(1)a prorated Target Bonus for the year of termination, based on the number of
full months completed from the beginning of the fiscal year of termination
through the date of termination, payable thirty (30) days following the
termination of employment; and

(2)provided the Employee elects continued welfare coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay, during the period the Employee actually continues such
coverage, but in any event not to exceed 18 months, the same percentage of the
monthly premium costs for COBRA continuation coverage as it pays of the monthly
premium costs for medical coverage for senior executives generally; provided
that the Company may pay this amount by paying the Employee a monthly amount
equal on an after-tax basis to such amount (the “Monthly Payments”); and

6

 

--------------------------------------------------------------------------------

 

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following:

 

(i)

The acquisition by any Person, within the meaning of Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than thirty-five percent (35%) of either (A) the value of then
outstanding equity securities of the Company (the “Outstanding Company Stock”)
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) (the foregoing Beneficial Ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this clause (i), the following acquisitions shall not
constitute or result in a Change in Control: (w) any acquisition by the Company;
(x) any acquisition by any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest; (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, or any business, corporation, partnership, limited liability company
or other entity designated by the Board, in which the Company or a subsidiary
holds a substantial ownership interest, directly or indirectly; or (z) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (iii) below; or

 

(ii)

During any period of two (2) consecutive years (not including any period prior
to the Effective Date) individuals who constitute the Board on the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

7

 

--------------------------------------------------------------------------------

 

 

(iii)

Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (3) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale.

8

 

--------------------------------------------------------------------------------

 

(e)CODE SECTION 280G.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
it shall be determined that any payment, distribution, or other action by the
Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(each a “Payment”)), would result in an “excess parachute payment” within the
meaning of Section 280G(b)(i) of the Code, then the Payments shall be reduced to
the “Reduced Amount;” provided, however, that no such reduction shall be made
unless the net after-tax benefit received by the Employee after such reduction
would exceed the net after-tax benefit received by the Employee if no such
reduction was made.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Payments without
causing any Payment to be an excess parachute payment under Section 280G(b)(i)
of the Code.  For purposes of this Section 7(e), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.  If applicable,
Payments shall be reduced in the following order:  (A) any cash severance based
on a multiple of Base Salary or Annual Bonus; (B) any other cash amounts payable
to the Employee; (C) benefits valued as parachute payments; and (D) acceleration
of vesting of any equity awards.  If and to the extent necessary to avoid a
violation of Section 409A, no amounts payable under any “nonqualified deferred
compensation plan” subject to Section 409A shall be reduced until after all
other Payments have been reduced.

(ii)All determinations required to be made under this Section 7(e), including
the amount of any Reduced Amount and the Payments that are to be reduced
pursuant to Section 7(e)(i) and shall be made by the Company’s accountants
serving immediately prior to the date of the applicable Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Employee within 15 business days of the receipt of notice
from the Employee that there has been a Payment, or such earlier time as is
requested by the Company.  The Accounting Firm’s decision as to which Payments
are to be reduced shall be made in consultation with the Employee and shall be
subject to the Employee’s consent, which shall not be unreasonably withheld.

(f)OTHER OBLIGATIONS.  Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(g)EXCLUSIVE REMEDY.  The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and any other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.

8.RELEASE.  Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Employee delivers to the Company and does not revoke a general
release of claims in favor of the Company in substantially the form attached on
Exhibit C hereto.  Such release shall be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following
termination.  

9

 

--------------------------------------------------------------------------------

 

9.RESTRICTIVE COVENANTS.

(a)CONFIDENTIALITY.  During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information.  For
purposes of this Agreement, “Confidential Information” means any confidential or
proprietary data, information, ideas, concepts, discoveries, trade secrets,
inventions (whether or not patentable or reduced to practice), innovations,
improvements, know-how, developments, techniques, methods, processes,
treatments, drawings, sketches, specifications, designs, plans, patterns,
models, plans and strategies, and all other confidential or proprietary
information or trade secrets in any form or medium (whether merely remembered or
embodied in a tangible or intangible form or medium) whether now or hereafter
existing, relating to or arising from the past, current or potential business,
activities and/or operations of the Company or any of its affiliates, including,
without limitation, any such information relating to or concerning finances,
sales, marketing, advertising, transition, promotions, pricing, personnel,
customers, suppliers, vendors, partners and/or competitors.  The Employee agrees
that the Employee shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor).  The foregoing shall not apply to information that: (i)
was known to Employee or the public prior to its disclosure to the Employee;
(ii) becomes generally known to the public subsequent to disclosure to the
Employee through no wrongful act of the Employee or any representative of the
Employee; or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information); or  (iv) approved for disclosure in advance in a signed
writing; or  (v) independently developed by the Employee without reference to
the Confidential Information; or (vi) acquired by the Employee from a third
party that was not prohibited by agreement or otherwise from disclosing the
Confidential Information.

 

(b)NONCOMPETITION.  The Employee acknowledges that: (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company; (ii) the Employee has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates; (iii) in the course of the Employee’s employment by a competitor,
the Employee may use or disclose such Confidential Information; (iv) the Company
and its affiliates have substantial relationships with their customers and the
Employee has had and will continue to have access to these customers; (v) the
Employee has received and will receive specialized training from the Company and
its affiliates; and (vi) the Employee has generated and will continue to
generate goodwill for the Company and its affiliates in the course of the
Employee’s employment.  Accordingly, during the Employee’s employment hereunder
and for a period of 12 months thereafter, the Employee agrees that the Employee
will not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant,

10

 

--------------------------------------------------------------------------------

 

independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its subsidiaries or
affiliates in any material business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have planned (that has been approved by the Board of Directors), on or
prior to such date, to be engaged in on or after such date, in any locale of any
country in which the Company conducts business (hereinafter, the “Noncompete
Restrictions”).  Notwithstanding the foregoing, nothing herein shall prohibit
the Employee from being a passive owner of not more than one percent (1%) of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company or any of its subsidiaries or affiliates, so
long as the Employee has no active participation in the business of such
corporation.  In addition, the provisions of this Section 9(b) shall not be
violated by the Employee commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its subsidiaries or affiliates so long as the Employee and such
subsidiary, division or unit with which he is employed does not engage in a
business in competition with the Company or any of its subsidiaries or
affiliates.  Notwithstanding anything in this Section 9(b) or this Agreement to
the contrary, these Noncompete Restrictions shall not apply to any termination
by Employee for Good Reason or by the Company without Cause on or before August
31, 2020.

(c)NONSOLICITATION; NONINTERFERENCE.  (i) During the Employee’s employment with
the Company and for a period of 12 months thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer (the
“Non-Interference Restrictions”).

(ii)During the Employee’s employment with the Company and for a period of twelve
(12) months thereafter, the Employee agrees that the Employee shall not, except
in the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity: (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or
knowingly hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (B) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors (the “Non-Solicitation Restrictions”).  An employee, representative
or agent shall be deemed covered by this Section 9(c)(ii) while so employed or
retained and for a period of six (6) months thereafter.  Notwithstanding
anything in this Section 9(c) or this Agreement to the contrary, these
Non-Solicitation Restrictions shall not apply to any termination by Employee for
Good Reason or by the Company without Cause on or before August 31, 2020.

11

 

--------------------------------------------------------------------------------

 

(d)INVENTIONS.  (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, works of authorship and other work
product, whether patentable or unpatentable: (A) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any Company resources and/or within the scope of the Employee’s work with the
Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Employee, solely or jointly with others, during the Employment
Term, or (B) suggested by any work that the Employee performs in connection with
the Company, either while performing the Employee’s duties with the Company or
on the Employee’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”).  The Employee will keep full
and complete written records (the “Records”), in the manner prescribed by the
Company in writing, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company.  The Records shall be the sole and
exclusive property of the Company, and the Employee will surrender them upon the
termination of the Employment Term, or upon the Company’s request.  The Employee
irrevocably conveys, transfers and assigns to the Company the Inventions and all
patents or other intellectual property rights that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in the Employee’s name or in the name of the Company (or
its designee), applications for patents and equivalent rights (the
“Applications”).  The Employee will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all other acts as may be reasonably requested from time to
time by the Company in writing to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Employee from the Company.  The Employee will also execute
assignments to the Company (or its designee) of the Applications, and give the
Company and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Company’s benefit, all without
additional compensation to the Employee from the Company, but entirely at the
Company’s expense.

(ii)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee.  If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results

12

 

--------------------------------------------------------------------------------

 

and proceeds of the Employee’s service to the Company that cannot be assigned in
the manner described herein, the Employee agrees to unconditionally waive the
enforcement of such rights.  The Employee hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents and
other registrations for intellectual property that may issue thereon, including,
without limitation, any rights that would otherwise accrue to the Employee’s
benefit by virtue of the Employee being an employee of or other service provider
to the Company.

(iii)The parties to this Agreement have the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

(iv)18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that: (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

(e)RETURN OF COMPANY PROPERTY.  On the date of the Employee’s termination of
employment (or at a commercially reasonable time thereafter) with the Company
for any reason (or at any time prior thereto at the Company’s request), the
Employee shall return all property belonging to the Company or its affiliates
(including, but not limited to, any Company-provided laptops, computers, cell
phones, wireless electronic mail devices or other equipment, or documents and
property belonging to the Company).  The Employee may retain the Employee’s
rolodex and similar address books provided that such items only include contact
information.

13

 

--------------------------------------------------------------------------------

 

(f)REASONABLENESS OF COVENANTS.  In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 9 hereof.  The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints.  The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force.  The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 9, and that the Employee will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 9 if either the
Company and/or its affiliates prevails on any material issue involved in such
dispute or if the Employee challenges the reasonableness or enforceability of
any of the provisions of this Section 9.  It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.

(g)REFORMATION.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h)TOLLING.  In the event of any violation of the provisions of this Section 9,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(i)SURVIVAL OF PROVISIONS.  The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.

14

 

--------------------------------------------------------------------------------

 

10.COOPERATION.  Upon the receipt of reasonable written notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
provide reasonable assistance to the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company (collectively, the “Claims”).  The Employee agrees
to promptly inform the Company if the Employee becomes aware of any lawsuits
involving Claims that may be filed or threatened against the Company or its
affiliates.  The Employee also agrees to promptly inform the Company (to the
extent that the Employee is legally permitted to do so) if the Employee is asked
to assist in any investigation of the Company or its affiliates (or their
actions) or another party attempts to obtain information or documents from the
Employee (other than in connection with any litigation or other proceeding in
which the Employee is a party-in-opposition) with respect to matters the
Employee believes in good faith to relate to any investigation of the Company or
its affiliates, in each case, regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally
required.  During the pendency of any litigation or other proceeding involving
Claims, the Employee shall not communicate with anyone (other than the
Employee’s attorneys and tax and/or financial advisors and except to the extent
that the Employee determines in good faith is necessary in connection with the
performance of the Employee’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel.  Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Employee for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Employee in complying with this Section 10.    

11.WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary contained
herein, no provision of this Agreement shall be interpreted so as to impede the
Employee (or any other individual) from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures
under the whistleblower provisions of federal law or regulation. The Employee
does not need the prior authorization of the Company to make any such reports or
disclosures and the Employee shall not be not required to notify the Company
that such reports or disclosures have been made.

12.EQUITABLE RELIEF AND OTHER REMEDIES.  The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof may be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary
damages.  In the event of a violation by the Employee of Section 9 or Section 10
hereof, any severance being paid to the Employee pursuant to this Agreement or
otherwise shall immediately cease, and any severance previously paid to the
Employee shall be immediately repaid to the Company.

15

 

--------------------------------------------------------------------------------

 

13.NO ASSIGNMENTS.  This Agreement is personal to each of the parties
hereto.  Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

14.NOTICE.  For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given: (a) on the date of delivery, if delivered by hand, or (b) on
the first business day following the date of deposit, if delivered by guaranteed
overnight delivery service, addressed as follows:

If to the Employee:

 

At the address (or to the facsimile number) shown
in the books and records of the Company.

 

If to the Company:

 

RTI Surgical Holdings, Inc.

520 Lake Cook Road, Suite 315

Deerfield, Illinois 60015

Attention: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.SECTION HEADINGS; INCONSISTENCY.  The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.  In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

16.SEVERABILITY.  The provisions of this Agreement shall be deemed
severable.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable law.

17.COUNTERPARTS.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16

 

--------------------------------------------------------------------------------

 

18.INDEMNIFICATION.  The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the maximum extent permitted by law against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorney’s fees), losses, and damages
resulting from the Employee’s good faith performance of the Employee’s duties
and obligations with the Company.  This obligation shall survive the termination
of the Employee’s employment with the Company.

19.LIABILITY INSURANCE.  The Company shall cover the Employee under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the term of this Agreement in the same amount and to the same
extent as the Company covers its other officers and directors.

20.GOVERNING LAW; JURY WAIVER.  This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to its choice of law provisions).  Each of the parties agrees
that any dispute between the parties shall be resolved only in the federal
courts of the United States of America or the courts of the State of Delaware in
each case located in New Castle County, Delaware, and the appellate courts
having jurisdiction of appeals in such courts.  In that context, and without
limiting the generality of the foregoing, each of the parties hereto irrevocably
and unconditionally waives all right to trial by jury in any proceeding (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the Employee’s employment by the Company or any affiliate of the
Company, or the Employee’s or the Company’s performance under, or the
enforcement of, this Agreement. The parties acknowledge and agree that in
connection with any dispute arising hereunder, unless otherwise provided in this
Agreement, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

21.MISCELLANEOUS.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  This Agreement together with all exhibits hereto sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Employee and the Company with respect to the subject matter
hereof.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

22.REPRESENTATIONS.  Each party represents and warrants to the other party that:
(a) it has the legal right to enter into this Agreement and to perform all of
the obligations to be performed hereunder in accordance with its terms, and (b)
it is not a party to any agreement or understanding, written or oral, and is not
subject to any restriction, which, in either case, could prevent it from
entering into this Agreement or performing all of the its duties and obligations
hereunder.  

17

 

--------------------------------------------------------------------------------

 

23.TAX MATTERS.

(a)WITHHOLDING.  The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.  

(b)SECTION 409A COMPLIANCE.

(i)The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A.  In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Employee by Code Section 409A or damages
for failing to comply with Code Section 409A.

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of: (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
23(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(iii)To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A: (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee; (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

18

 

--------------------------------------------------------------------------------

 

(iv)For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

24.REIMBURSEMENT OF LEGAL EXPENSES.  Within 60 days of the date of this
Agreement, the Company will pay to the Employee up to $10,000 to cover his legal
expenses in connection with the review and negotiation of this Agreement, so
long as he provides sufficiently detailed backup for such expenses.

 

 

19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

By:

 

 

Name:

Camille I. Farhat

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

Terry M. Rich

 

 

#75214946 v4

 

 

 